   Case: 1:17-cv-08055 Document #: 187 Filed: 03/31/21 Page 1 of 6 PageID #:1083




                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

J.G. WAHLERT on behalf of himself
and all others similarly situated,

       Plaintiff,

               v.                                    No. 17-cv-8055

KOVITZ SHIFRIN NESBIT, a                           Judge Robert W. Gettleman
professional corporation, KALMAN
MANAGEMENT, INC., and LOCH                         Magistrate Judge Gabriel A. Fuentes
LOMOND
PROPERTY OWNERS ASSOCIATION,

       Defendants.

     DEFENDANTS’ RESPONSE TO PLAINTIFF’S NOTICE OF NON-FILING OF
            PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT

       In response to Plaintiff’s Notice of Non-Filing of Plaintiff’s Motion for Summary

Judgment (“Notice”), Defendants—Kovitz Shifrin Nesbit (“Kovitz”), Kalman Management, Inc.

(“Kalman”), and Loch Lomond Property Owners Association (“LLPOA”)—submit this short

filing to confirm their intention to move for summary judgment pursuant to this Court’s recent

orders (see 1-14-21 Order, Dkt. #180; 2-26-2021 Order, Dkt. #184), and request that any briefing

on class certification be deferred until after a ruling on Defendants’ summary judgment motions.

In this regard, Defendants state:

       1.      As Plaintiff notes in his Notice, the Seventh Circuit has recognized for decades

that a defendant may properly seek summary judgment before a court considers whether class

certification is proper. See Cowen v. Bank United of Texas, FSB, 70 F.3d 937, 941 (7th Cir.

1995) (finding it proper that defendant sought summary judgment before consideration of class

certification). The Seventh Circuit has explained that proceeding this way can increase
   Case: 1:17-cv-08055 Document #: 187 Filed: 03/31/21 Page 2 of 6 PageID #:1084




efficiencies and avoid wasted effort. See id. After all, if the defendant prevails on the merits at

summary judgment, the parties and the court can avoid the cost and burden of dealing with class

certification. See Cowen, 70 F.3d at 941; see also 3 NEWBERG ON CLASS ACTIONS § 7:10 (5th

ed.) (“[C]ourts have been willing to rule on motions for summary judgment prior to class

certification in circumstances in which it would facilitate efficient resolution of the case,” and,

“[i]f the defendant prevails on the summary judgment motion, in most circumstances, the court

will be relieved of the need to rule on the issue of class certification.”). More recently, Rule 23

was revised to reflect this reality. See FED. R. CIV. P. 23 advisory committee note to 2003

amendment.

       2.      Of course, when a defendant elects to proceed this way, the defendant waives the

protection of the rule against one-way intervention. See Costello v. BeavEx, Inc., 810 F.3d 1045,

1058 n. 3 (7th Cir. 2016) (recognizing that a defendant may choose to proceed on the merits

before class certification and noting that the Seventh Circuit has “looked upon such procedure

favorably”); see also Taha v. Cty. of Bucks, 862 F.3d 292, 298-300 (3d Cir. 2017) (finding that

defendant waived protection of rule against one-way intervention when the parties proceeded

without objection on cross motions for summary judgment).

       3.      By contrast, if a defendant opposes having a ruling on the merits before

consideration of class certification, the one-way-intervention rule generally precludes

consideration of the merits before class certification. See Costello, 810 F.3d at 1057-58.

         4.    Here, to streamline things, the parties had previously agreed to brief summary

judgment at the same time. Defendants still intend to move for summary judgment before any

briefing on class certification. Under this Court’s recent order, Defendants’ summary judgment

motions are due April 26. (See 2-26-2021 Order, Dkt. #184.)



                                                 2
    Case: 1:17-cv-08055 Document #: 187 Filed: 03/31/21 Page 3 of 6 PageID #:1085




          5.    Addressing these motions before a potential motion on class certification makes

particular sense here. This case involves a decades-old dispute between Plaintiff and the LLPOA

regarding Plaintiff’s refusal to pay his share of the costs to maintain a lake and parks in the

property development where Plaintiff lives. (See 2-7-19 Memorandum & Opinion, Dkt. #93, pp.

2-4.) Unlike the vast majority of his neighbors, Plaintiff refuses to pay assessments to contribute

to the upkeep of the common property. Instead, Plaintiff sued the LLPOA and the LLPOA’s

property-management company (i.e., Kalman), alleging various state common-law and statutory

claims. (See id., p. 1.) Plaintiff also sued Kovitz, alleging that, in sending a letter seeking to assist

the LLPOA in collecting assessments, Kovitz violated state common law and statutory law, and

the Fair Debt Collection Practices Act (“FDCPA”). (See id.) Plaintiff brings his claims as a

putative class action. (See id.)

          6.    This Court dismissed Plaintiff’s state-law claims against Kovitz. (See id., pp. 6-7.)

In addition, this Court dismissed the state statutory claim against LLPOA and Kalman. (See id.)

Thus, the only claims that remain are Plaintiff’s common-law claims against LLPOA and

Kalman, and Plaintiff’s FDCPA claim against Kovitz. (See id., pp. 1, 6-7.)1

        7.      Now, instead of filing his summary-judgment brief, Plaintiff filed his Notice.

There, Plaintiff states that, to avoid concerns about one-way intervention, Plaintiff has elected

not to file a motion for summary judgment. (See Pl.’s Notice, ¶¶ 2-10.) Defendants do not take a

position on Plaintiff’s asserted reasons for not seeking summary judgment.2


1
  In his Notice, Plaintiff claims that, although he chooses not to seek summary judgment, he is confident
that he would obtain summary judgment on his claims under Lakeland Property Owners Association v.
Larson, 121 Ill. App. 3d 805 (2d Dist. 1984). See Pl.’s Notice, ¶ 10. Defendants, of course, disagree. As
Defendants will advance in their motion for summary judgment, other relevant authority—including the
more-recent decision in Zito v. Gerken, 225 Ill. App. 3d 79, 81 (1st Dist. 1992)—dooms Plaintiff’s claims
as a matter of law.
2
  That said, in his Notice, Plaintiff asserts that—based on Costello and Matter of Navistar MaxxForce
Engines Mktg., Sales Practices, & Prod. Liab. Litig., No. 20-1821, 2021 WL 925805 (7th Cir. Mar. 11,
                                                   3
     Case: 1:17-cv-08055 Document #: 187 Filed: 03/31/21 Page 4 of 6 PageID #:1086




          8.      In any event, as noted, Defendants intend to proceed with summary judgment

  pursuant to this Court’s orders. (See Dkt. #180, 184.) Proceeding in this way, and having

  summary judgment decided prior to any class certification briefing, will preserve the parties’ and

  Court’s resources.

          WHEREFORE, Defendants respectfully request that this Court: (1) maintain the

  summary judgment briefing schedule with regards to Defendants’ upcoming motions for

  summary judgment previously entered by this Court’s Order (see Dkt. #184), (2) defer any

  briefing on class certification until after Defendants’ summary judgment motions are decided,

  and (3) award any other further relief this Court deems equitable and just.



Dated: March 31, 2021                                          Respectfully submitted,




  2021)—Plaintiff is concerned that his moving for summary judgment might trigger a one-way-
  intervention problem. Yet neither Navistar nor Costello has much relevance here. In Navistar, the
  Seventh Circuit recognized that, if a putative class member can pursue parallel litigation over a
  defendant’s objection and without electing whether to opt out of a class settlement, the putative class
  member can decide whether to accept the settlement only after the putative class member finds out if he
  or she gets a better result in the parallel litigation. See 2021 WL 925805, at * 2. In Costello, the Seventh
  Circuit stressed that one-way-intervention issue arises when the defendant objects to proceeding on
  summary judgment before class certification. See 810 F.3d at 1058.


                                                       4
      Case: 1:17-cv-08055 Document #: 187 Filed: 03/31/21 Page 5 of 6 PageID #:1087




KALMAN MANAGEMENT, INC. and                       KOVITZ SHIFRIN NESBIT, a Professional
LOCH LOMOND PROPERTY OWNERS                       Corporation,
ASSOCIATION,                                      Defendant
Defendants
                                                  By: s/ Scott J. Helfand
By: s/John C. Ochoa                               One of Its Attorneys
    One of Their Attorneys

Molly A. Arranz                                   Scott J. Helfand
marranz@salawus.com                               Scott.Helfand@huschblackwell.com
John C. Ochoa                                     Husch Blackwell LLP
jochoa@salawus.com                                120 South Riverside Plaza, Suite 2200
 SmithAmundsen LLC                                Chicago, IL 60606
150 North Michigan Avenue, Suite 3300             Telephone: (312) 655-1500
Chicago, IL 60601                                 Facsimile: (312) 655-1501
(312) 894-3200




                                           5
   Case: 1:17-cv-08055 Document #: 187 Filed: 03/31/21 Page 6 of 6 PageID #:1088




                              CERTIFICATE OF SERVICE

       The undersigned certifies that on March 31, 2021, he served this DEFENDANTS’

RESPONSE TO PLAINTIFF’S NOTICE OF NON-FILING OF PLAINTIFF’S MOTION

FOR SUMMARY JUDGMENT on All Attorneys of Record. This pleading was served upon

the attorneys as listed above, pursuant to the Northern District of Illinois General Order on

Electronic Case Filing.



                                                         [x]     Pursuant to 28 USC Section
                                                         1746(2), I certify under penalty of
                                                         perjury that the foregoing is true and
                                                         correct. Executed on: March 31,
                                                         2021


                                                         /s/ John C. Ochoa




                                             6
